UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1474



WILBERT THOMAS, JR.,

                                              Plaintiff - Appellant,

          versus


SECRETARY   OF  LABOR,    Office   of    Workers
Compensation Programs,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Walter E. Black, Jr., Senior District
Judge. (CA-02-1097-B)


Submitted:   July 18, 2002                   Decided:   July 23, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilbert Thomas, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Wilbert Thomas, Jr., appeals from the district court’s order

dismissing his action pursuant to 28 U.S.C.A. § 1915(e) (West Supp.

2002). We have reviewed the record and the district court’s opinion

and find no reversible error.          Accordingly, we affirm on the

reasoning of the district court.   See Thomas v. Sec’y of Labor, No.

CA-02-1097-B (D. Md. Apr. 17, 2002).      Thomas’ motion for a refund

of the filing fee and for reimbursement of expenses is denied.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                   2